TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00011-CV



           Teddy J. Staub, Orlena Mehrabian, Hossain Mehrabian, Luciano Rivera,
                            and Mary Jo Greenough, Appellants

                                                 v.

                                The City of Round Rock, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
       NO. 09-604-C368, HONORABLE RICK J. KENNON, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellants have filed third motions for extensions of time to file their briefs.1

Appellee the City of Round Rock opposes the requests. We grant appellants’ motions and extend

the deadline to May 23, 2014. No further extensions will be granted, and if appellants’ briefs are

not filed by that date, appellants will be subject to dismissal from the appeal under rule 42.3. See

Tex. R. App. P. 42.3(b), (c).

               It is ordered May 2, 2014.



Before Justices Puryear, Goodwin, and Field


       1
          Appellants Teddy Staub, Hossain and Orlena Mehrabian, and Luciano Rivera have retained
new counsel, and appellant Mary Jo Greenough has continued with the original attorney, who filed
the notice of appeal on behalf of all the appellants. Both attorneys have requested additional time
to file their respective briefs.